
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1

Execution Copy



GTC BIOTHERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT

dated as of July 30, 2003


--------------------------------------------------------------------------------



GTC BIOTHERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT


        This Securities Purchase Agreement (the "Agreement") is dated as of
July 30, 2003 by and among GTC Biotherapeutics, Inc., a Massachusetts
corporation (the "Company"), and the Purchasers listed on the Schedule of
Purchasers attached hereto as Exhibit A (individually, a "Purchaser," and
collectively, the "Purchasers").


RECITALS


        A. In accordance with the terms and conditions of this Agreement and
pursuant to exemptions from registration afforded by Rule 506 promulgated under
the Securities Act of 1933, as amended (the "Securities Act"), and Section 4(2)
thereunder, the Company has agreed to issue and sell, and the Purchasers have
severally agreed to purchase the respective number of shares (collectively, the
"Shares") of the common stock, par value $0.01 per share, of the Company (the
"Common Stock") and Common Stock Purchase Warrants to purchase shares of Common
Stock (collectively, the "Warrant Shares") as is set forth on the Schedule of
Purchasers attached to this Agreement as Exhibit A (the Shares, the Common Stock
Purchase Warrants and the Warrant Shares are herein referred to together as the
"Securities"); and

        B. Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit B (as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof, the "Registration Rights Agreement") pursuant to which the Company has
agreed to provide the Purchasers with the benefit of certain registration rights
under the Securities Act and applicable state securities laws, on the terms and
subject to the conditions set forth therein;

        NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

        1.    Purchase and Sale.    

        (a)    Purchase of Common Stock.    At the Closing (as defined below),
the Company shall issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, shall purchase from the Company, shares of Common
Stock in the respective amounts set forth opposite such Purchaser's name on the
Schedule of Purchasers attached hereto as Exhibit A, together with a Common
Stock Purchase Warrant substantially in the form attached hereto as Exhibit C
(each a "Warrant" and collectively, the "Warrants"), pursuant to which such
Purchaser shall have the right to acquire up to twenty-five percent (25%) of the
number of shares of Common Stock issued to such Purchaser, which shall be equal
to the largest whole number of shares of Common Stock resulting from dividing
the total number of shares of Common Stock issued to such Purchaser at the
Closing by four (4). The purchase price for each of the Shares shall be $2.55
(the "Purchase Price"). The exercise price for the purchase of each of the
Warrant Shares is set forth in the Warrants.

        (b)    The Closing.    The date and time of the closing of the purchase
and sale of the Securities pursuant hereto (the "Closing") shall be 10:00 a.m.,
Eastern Standard Time, on August 1, 2003 (the "Closing Date"), subject to the
satisfaction or waiver of the conditions set forth in Sections 5 and 6 of this
Agreement. The Closing shall occur at the offices of Palmer & Dodge LLP, 111
Huntington Avenue, Boston, Massachusetts.

        (c)    Form of Payment.    On the Closing Date, each Purchaser shall pay
the Company the Purchase Price for the Shares to be issued and sold to such
Purchaser on the Closing Date, by wire transfer of immediately available funds
in accordance with the Company's written wire instructions attached hereto as
Exhibit D. On the Closing Date, the Company shall deliver a facsimile copy to
each Purchaser certificates registered in the name of such Purchaser
representing the number of Shares which such Purchaser is then purchasing
hereunder and within 2 business days of the Closing, the

--------------------------------------------------------------------------------


Company shall deliver to each Purchaser original certificates registered in the
name of such Purchaser representing the number of Shares which such Purchaser is
then purchasing hereunder and a Warrant registered in the name of such Purchaser
issued in accordance with Section 1(a) hereof.

        2.    Purchaser's Representations and Warranties.    Each Purchaser
represents and warrants to the Company with respect to only itself that as of
the date hereof and as of the Closing Date:

        (a)    Investment Purpose.    Such Purchaser is acquiring the Securities
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, without
prejudice, however, to such Purchaser's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Securities for any
period of time.    Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
Securities.

        (b)    Accredited Investor Status.    Such Purchaser is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and was not organized for the specific purpose of acquiring the
Securities. Such Purchaser is not, nor is it required to be, registered as a
broker-dealer under Section 15 of the Exchange Act.

        (c)    General Solicitation.    Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

        (d)    Information.    Such Purchaser and its advisors, if any (i) has
been furnished with or believes it has had full access to all of the publicly
available information that it considers necessary or appropriate for deciding
whether to purchase the Securities, (ii) has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Securities, (iii) can bear the economic risk of a total loss of
its investment in the Securities and (iv) has such knowledge and experience in
business and financial matters so as to enable it to understand the risks of and
form an investment decision with respect to its investment in the Securities.
Neither such inquiries nor any other due diligence investigations conducted by
such Purchaser or its advisors, if any, or its representatives shall limit,
modify, amend or affect the Company's representations and warranties contained
in this Agreement or such Purchaser's right to rely thereon.

        (e)    Reliance on Exemptions.    Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and such Purchaser's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.

        (f)    No Governmental Review.    Such Purchaser understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

        (g)    Transfer or Resale.    Such Purchaser understands that, except as
provided in the Registration Rights Agreement, the Securities have not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom and that, in the absence of an
effective registration statement under the Securities Act, such Securities may
only be sold under certain circumstances as set

2

--------------------------------------------------------------------------------


forth in the Securities Act. In connection therewith, such Purchaser is aware of
Rule 144 under the Securities Act and the restrictions imposed thereby.

        (h)    Legend.    Such Purchaser understands that any certificate
evidencing Securities shall bear a legend in substantially the following form:

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN] [THESE SECURITIES HAVE NOT BEEN] REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

        The legend set forth above shall be removed and the Company shall issue
the Securities without any such legends to the holder of the Securities, (i) if
such Securities are registered for resale under the Securities Act and have been
transferred or sold pursuant to an effective registration statement, or (ii) if,
in connection with a sale transaction, such holder provides the Company with an
opinion of counsel reasonably acceptable to the Company to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the Securities Act. The Company shall not require such opinion of counsel
for the sale of Securities in accordance with Rule 144 under the Securities Act,
provided the Seller provides such representations that the Company shall
reasonably request confirming compliance with the requirements of Rule 144. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.

        (i)    Authorization; Enforcement; Validity.    Such Purchaser, if not
an individual, is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the this Agreement and the Registration Rights
Agreement and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate action on the
part of such Purchaser. This Agreement and the Registration Rights Agreement
have been duly executed by such Purchaser, and when delivered by such Purchaser
in accordance with terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.

        (j)    Residency.    Such Purchaser, if an individual, is a resident of,
or if an entity, is organized under the laws of and with a principal office in,
the country or state(s) specified on the Schedule of Purchasers attached hereto
as Exhibit A.

        (k)    No Conflicts.    The execution and performance of each of this
Agreement and the Registration Rights Agreement do not conflict with any
agreement to which such Purchaser is a party

3

--------------------------------------------------------------------------------


or is otherwise bound, any court order or judgment applicable to such Purchaser
or, if applicable, the constituent documents of such Purchaser.

        The Company acknowledges and agrees that each Purchaser does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

        3.    Representations and Warranties of the Company.    The Company
represents and warrants to each of the Purchasers that as of the date hereof and
as of the Closing Date, subject to such exceptions as set forth in the Company's
Disclosure Schedule attached hereto (the "Disclosure Schedule") or as set forth
in the SEC Documents (as defined below):

        (a)    Organization and Qualification.    The Company and its
"Subsidiaries" (which, for purposes of this Agreement, means any entity (i) in
which the Company, directly or indirectly, owns a majority of the capital stock
or other equity or similar interests and (ii) which holds assets that have a
total book value exceeding $100,000) are corporations, partnerships or limited
liability companies, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdictions in which they are incorporated or
organized, and have the requisite corporate, partnership or limited liability
company, as applicable, power and authority to own their properties and to carry
on their business as now being conducted and as described in the SEC Documents.
Copies of the Company's Certificate of Incorporation and Bylaws, and all
amendments thereto, have been filed as exhibits to the Company's SEC Documents,
are in full effect and have not been further modified. Each of the Company and
its Subsidiaries is duly qualified as a foreign corporation, partnership or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted and proposed to be conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. As used in this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby or by
the agreements and instruments to be entered into in connection herewith, or on
the authority or ability of the Company to perform on a timely basis its
obligations under any Transaction Document. A complete list of Subsidiaries is
set forth in Section 3(a) of the Disclosure Schedule.

        (b)    Authorization; Enforcement; Validity.    The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement, the
Warrants and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the "Transaction Documents"), and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation and performance by the Company of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Securities, have been duly authorized by the Company's Board
of Directors and no further consent or authorization is required of the
Company's Board of Directors or stockholders. The Transaction Documents have
been duly executed and delivered by the Company. The Transaction Documents
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies.

        (c)    Capitalization.    The capitalization of the Company is as
described in the Company's most recent periodic report filed with the Securities
and Exchange Commission (the "Commission") as updated by any current report
filed with the Commission thereafter. The Company has not issued any

4

--------------------------------------------------------------------------------


capital stock since such filings other than pursuant to the exercise of stock
options under the Company's stock option plans, the issuance of shares of Common
Stock to employees pursuant to the Company's employee stock purchase plan (such
issuances and any such stock options, whenever issued or granted, being
collectively "Employee Equity Transactions"), pursuant to the conversion or
exercise of outstanding securities that are convertible into or exercisable for
Common Stock, or pursuant to publicly disclosed equity financings. The Company's
Common Stock is registered pursuant to Section 12(b) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the "Exchange Act"), and is listed for trading on the Nasdaq National Market.
Except for Employee Equity Transactions and as set forth in the SEC Documents,
(i) no shares of the Company's capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances; (ii) there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of any of the Securities pursuant to the Transaction
Documents.

        (d)    Issuance of Securities.    The Securities are duly authorized
and, upon issuance in accordance with the terms hereof, will be (i) validly
issued, fully paid and non-assessable and (ii) free from all taxes, liens and
charges with respect to the issuance thereof, other than any liens or
encumbrances created by or imposed by the Purchasers, and not subject to
preemptive rights or other similar rights of stockholders of the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement and the Warrants
in order to issue the full number of Warrant Shares as are or may become
issuable in accordance with the Warrants.

        (e)    No Conflicts.    The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) result in a
violation of the Company's Certificate of Incorporation or Bylaws; (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party;
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected; or (iv) result in the imposition of a mortgage, pledge, security
interest, encumbrance, charge or other lien (whether arising by contract or
operation of law) or any asset of the Company or its Subsidiaries, except for
such conflicts, defaults, terminations, amendments, accelerations,
cancellations, violations and impositions as described in clauses (ii), (iii) or
(iv) of this sentence as would not, individually or in the aggregate, have or
result in a Material Adverse Effect.

5

--------------------------------------------------------------------------------

        (f)    SEC Documents; Financial Statements.    Except as disclosed in
the SEC Documents, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the "Commission") pursuant to the reporting
requirements of the Exchange Act for the twelve (12) months preceding the date
hereof (all of the foregoing filed prior to or on the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being referred to in this Agreement
as the "SEC Documents"). As of the date of filing of each such SEC Document,
such SEC Document, as it may have been subsequently amended by filings made by
the Company with the SEC prior to the date hereof, complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder applicable to such SEC Document. None
of the SEC Documents, as of the date filed and as they may have been
subsequently amended by filings made by the Company with the Commission prior to
the date hereof, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied in the United States, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes, may be condensed or summary statements and may be subject
to normal year-end adjustments that in the aggregate are not material),
correspond to the books and records of the Company and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended.

        (g)    Absence of Litigation.    Except as disclosed in the section
titled "Legal Proceedings" in the Company's Annual Report on Form 10-K for the
year ended December 31, 2002, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened in writing against the Company or any of
the Subsidiaries or any of the Company's, (collectively, an "Action") which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) would reasonably be
expected to result in a Material Adverse Effect.

        (h)    Regulatory Permits.    The Company and its Subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state, local and foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC reports, except where the
failure to possess such permits would not have or reasonably be expected result
in a Material Adverse Affect (the "Permits"), and neither the Company nor any
such Subsidiary has received any notice relating to the revocation or
modification of any such Permit.

        (i)    Application of Takeover Protections.    The Company and its board
of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's Certificate of Incorporation or
Bylaws, the laws of the state of its incorporation, the laws of any other state
or otherwise that is or could become applicable to the Purchasers as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company's issuance of the Securities and the Purchasers' ownership of the
Securities in their respective amounts set forth on Exhibit A.

        (j)    Transactions with Affiliates.    Except as disclosed in the SEC
Documents, and other than Employee Equity Transactions, none of the affiliates,
officers, directors or employees of the Company is

6

--------------------------------------------------------------------------------


presently a party to any agreement or transaction with the Company or any of its
Subsidiaries (other than in connection with the provision of services as
employees, officers and directors), including without limitation any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such affiliate, officer, director or employee
or, to the knowledge of the Company, any corporation, partnership, trust or
other entity in which any such affiliate, officer, director, or employee has a
material interest or is an officer, director, trustee or partner, such that the
transaction would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.

        (k)    Brokers and Finders.    Except for fees payable to SG Cowen
Securities Corporation as placement agent (the "Placement Agent"), no brokers,
finders or financial advisory fees or commissions will be payable by the Company
with respect to the transactions contemplated by this Agreement or the other
Transaction Documents.

        (l)    No Material Non-Public Information.    Except for the issuance of
the Securities and the transactions contemplated by this Agreement, neither the
Company nor any person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that the Company believes
constitutes material, non-public information and the Company shall not at any
time hereafter provide any of the Purchasers with any such information unless
such Purchaser shall have provided advance written consent thereto. The Company
understands and confirms that the Purchasers will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.

        (m)    Company not an "Investment Company".    The Company is not, and
immediately after receipt of payment for the Securities will not be, an
"investment company" or an entity "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended.

        (n)    Certain Registration Matters.    Assuming the accuracy of the
Purchasers' representations and warranties set forth in Section 2(a)-(c), no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents. The
Company is eligible to register the resale of its Common Stock for resale by the
Purchasers under Form S-3 promulgated under the Securities Act.

        (o)    Listing and Maintenance Requirements.    The Company has not, in
the two years preceding the date hereof, received notice from the Nasdaq Stock
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements thereof. The Company is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
the listing and maintenance requirements for continued listing of the Common
Stock on the Nasdaq National Market. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Nasdaq Stock
Market and no approval of the shareholders of the Company is required for the
Company to issue and deliver to the Purchasers the number of Securities
contemplated by the Transaction Documents.

        4.    Covenants.    

        (a)    Obligations.    Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by such party as provided in
Sections 5 and 6 of this Agreement.

        (b)    Reporting Status.    With a view to making available to the
Investors (as that term is defined in the Registration Rights Agreement) the
benefits of Rule 144 promulgated under the Securities Act or any similar rule or
regulation of the Commission that may at any time permit the Investors to sell
securities of the Company to the public without registration ("Rule 144"), and
in addition to any requirements contained in the Registration Rights Agreement,
the Company shall use its best efforts: (i) make and keep public information
available, as those terms are understood and defined in Rule 144; (ii) file with
the Commission in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and (iii) furnish to
each Investor, so long

7

--------------------------------------------------------------------------------


as such Investor owns Registrable Securities (as that term is defined in the
Registration Rights Agreement), promptly upon request, (A) a written statement
by the Company that it has complied with the applicable reporting requirements
of Rule 144, the Securities Act and the Exchange Act and (B) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration under the Securities Act.

        (c)    Use of Proceeds.    The Company intends to use the net proceeds
from the sale of the Securities for working capital and general corporate
purposes.

        (d)    Listing.    The Company shall promptly use its best efforts to
secure the listing of all of the Shares, and upon their issuance, the Warrant
Shares, upon each national securities exchange and automated quotation system,
if any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and, shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Securities from time to time
issuable under the terms of the Transaction Documents. So long as any Securities
are outstanding, the Company shall maintain the Common Stock's authorization for
quotation or listing on The Nasdaq National Market (the "Principal Market").

        (e)    Filing of Form 8-K.    By 9:30 a.m. on the first Business Day
following the Closing Date, the Company shall file a Current Report on Form 8-K
with the Commission describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act. "Business Day"
means any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are required by law to remain closed. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission (other than the Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with filing requirements under
the Exchange Act) or any regulatory agency or securities exchange, without the
prior written consent of such Purchaser, except to the extent such disclosure is
required by law or securities exchange regulations.

        (f)    Violation of Laws.    The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

        5.    Conditions to the Company's Obligation to Close.    The obligation
of the Company to issue and sell the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following conditions
with respect to each Purchaser, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Purchasers with prior written notice thereof:

        (a)    Transaction Documents.    Each Purchaser shall have executed each
of the Transaction Documents to which it is a party and delivered the same to
the Company.

        (b)    Payment of Purchase Price.    Each Purchaser shall have delivered
to the Company the Purchase Price for the Securities being purchased by such
Purchaser at the Closing, by wire transfer of immediately available funds
pursuant to the wire instructions attached hereto as Exhibit C.

        (c)    Representations and Warranties; Covenants.    The representations
and warranties of each Purchaser shall be true, correct and complete in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 2 above, in which
case such representations and warranties shall be true, correct and complete
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true, correct and complete as of
such date), and each Purchaser shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by such Purchaser at or prior to the
Closing Date.

8

--------------------------------------------------------------------------------


        6.    Conditions to Each Purchaser's Obligation to Purchase.    The
obligation of each Purchaser hereunder to purchase the Securities set forth
opposite such Purchaser's name on Exhibit A attached hereto from the Company at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Purchaser's sole benefit and may be waived by such Purchaser (solely as to
itself) at any time in its sole discretion by providing the Company with prior
written notice thereof:

        (a)    Transaction Documents.    The Company shall have executed each of
the Transaction Documents and delivered the same to such Purchaser.

        (b)    No Delisting of Common Stock.    The Common Stock (i) shall be
designated for quotation or listed on the Principal Market and (ii) shall not
have been suspended by the Commission or the Principal Market from trading on
the Principal Market nor shall suspension by the Commission or the Principal
Market have been threatened (nor, as applicable, to the Company's knowledge
shall there be no reasonable basis for any such suspension) either (A) in
writing by the Commission or the Principal Market or (B) by falling below the
minimum listing maintenance requirements of the Principal Market.

        (c)    Representations and Warranties; Covenants.    The representations
and warranties of the Company shall be true, correct and complete in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of this
Agreement, in which case such representations and warranties shall be true,
correct and complete without further qualification) as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied with in all material respects the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. Such Purchaser
shall have received a certificate (which may be a facsimile copy), executed by
the Chief Executive Officer and Chief Financial Officer of the Company, dated as
of the Closing Date, to the foregoing effect.

        (d)    Opinion of Counsel.    The Company shall have delivered to such
Purchaser the opinion of Palmer & Dodge LLP (which may be a facsimile copy),
counsel to the Company, dated as of the Closing Date, in the form previously
provided to the Purchasers.

        (e)    Filings: Authorizations.    The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws, and shall have obtained all authorizations, approvals
and permits necessary to consummate the transactions contemplated by the
Transaction Documents, and such authorizations, approvals and permits shall be
effective as of the Closing Date.

        (f)    No Injunctions.    No temporary restraining order, preliminary or
permanent injunction or other order or decree, and no other legal restraint or
prohibition shall exist which prevents or arguably prevents the consummation of
the transactions contemplated by the Transaction Documents, nor shall any
proceeding have been commenced or threatened with respect to the foregoing.

        (g)    No Material Adverse Effect.    Between the time of execution of
this Agreement and the Closing Date, no Material Adverse Effect shall occur or
become known (whether or not arising in the ordinary course of business).

        (h)    Minimum Subscription.    The Company shall have received
subscriptions for cash payment for not less than Eight Million Dollars
($8,000,000) of Shares.

9

--------------------------------------------------------------------------------


        (i)    Closing Date.    The Closing Date shall occur not later than
August 5, 2003.

        7.    Miscellaneous.    

        (a)    Governing Law; Jurisdiction; Jury Trial.    All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

        (b)    Counterparts.    This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other parties hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.

        (c)    Headings.    The headings of this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        (d)    Entire Agreement.    This Agreement, the Registration Rights
Agreement, the Warrants and the documents referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the Registration Rights Agreement, the Warrants and the
documents referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

        (e)    Consents.    All consents and other determinations required to be
made by Purchasers pursuant to this Agreement shall be made, unless otherwise
specified in this Agreement, by Purchasers holding at least a majority of the
Securities then outstanding held by Purchasers.

        (f)    Waivers.    No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and by
Purchasers holding at least a majority of the Securities held by Purchasers then
outstanding. No such amendment shall be effective to the extent that it applies
to less than all of the holders of the Securities then outstanding. No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision

10

--------------------------------------------------------------------------------


of any of the Transaction Documents unless the same consideration also is
offered to all of the Purchasers.

        (g)    Notices.    Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

        If to the Company:

GTC Biotherapeutics, Inc.
175 Crossing Boulevard
Suite 410
Framingham, MA 01702
Telephone: (508) 270-2061
Facsimile: (508) 271-3491
Attention: Geoffrey F. Cox, Ph.D.
                  Chairman, President and CEO

        with a copy to:

Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199`
Telephone: (617) 239-0100
Facsimile: (617) 227-4420
Attention: Nathaniel Gardiner, Esq.

        If to Placement Agent:

SG Cowen Securities Corporation
1221 Avenue of the Americas
New York, NY 10020
Telephone: (212) 278-6000
Facsimile: (212) 278-5503
Attention: David Stadinski

        If to a Purchaser, to its address and facsimile number set forth on the
Schedule of Purchasers attached hereto as Exhibit A, with copies to such
Purchaser's representatives as set forth on the Schedule of Purchasers, or at
such other address or facsimile number or to the attention of such other person
as the recipient party has specified by written notice given to each other party
five (5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission, or (C) provided by a courier or
overnight courier service shall be rebuttal evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

        (h)    No Strict Construction.    The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

11

--------------------------------------------------------------------------------


        (i)    Further Assurances.    Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

        (j)    Third-Party Beneficiaries.    This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person other than Placement Agent.

        (k)    Severability.    If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

        (l)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Securities. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least a majority of the Securities then
outstanding. Subject to restrictions on transfer referenced in Section 2 of this
Agreement, a Purchaser may assign all of its rights and obligations hereunder
with respect to some or all or its Securities without the consent of the
Company; provided, however, that the transferee has agreed in writing to be
bound by the applicable provisions of this Agreement and that such assignment
shall be in connection with a transfer of all or a portion of the Securities
held by such Purchaser.

        (m)    Survival.    Unless this Agreement is terminated under
Section 7(q) of this Agreement, the representations and warranties of the
Company and the Purchasers contained in Sections 2 and 3 of this Agreement shall
survive for a period of two years from the Closing Date. Each Purchaser shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

        (n)    Publicity.    The Company shall issue a press release regarding
the occurrence of this transaction prior to 9:00 a.m. on the first Business Day
following the date of this Agreement. Subject to Section 4(e), the Company and
Placement Agent shall have the right to approve before issuance any press
releases or any other public statements with respect to the transactions
contemplated by the Transaction Documents. The Placement Agent has the right to
describe its services to the Company in connection with this transaction and to
reproduce the Company's name and logo in Placement Agent's advertisements,
marketing materials and equity research reports, if any, in the form previously
approved by the Company and subject to the prior approval of the Company, which
shall not be unreasonably withheld or delayed.

        (o)    Expenses.    The Company shall pay all fees and expenses it
incurs in connection with satisfying its obligations under this Agreement. The
Company shall also reimburse the Purchasers, up to a maximum of twenty five
thousand dollars ($25,000) in the aggregate for all of the Purchasers, for the
Purchasers' reasonable out-of-pocket expenses, including, without limitation,
fees of legal counsel, incurred by them in connection with the consummation of
the transactions contemplated by this Agreement and for which such Purchasers
submit invoices to the Company within thirty (30) days of the Closing Date. To
be eligible for reimbursement an invoice must be accompanied by an itemized list
and reasonable documentation of all such expenses. If eligible invoices for such
expenses exceed $25,000 in the aggregate, then the Company shall reimburse each
Purchaser a percentage of its expenses incurred in an amount that is pro rata to
the dollar amount such Purchaser paid for the Securities hereunder.

        (p)    Limitation on Issuances of Securities.    During the six months
following the Closing Date, the Company shall not issue any "Future Priced
Securities" as such term is described by NASD IM-4350-1.

12

--------------------------------------------------------------------------------


        (q)    Termination.    In the event that the Closing shall not have
occurred on or before three (3) Business Days from the date hereof due to the
Company's or a Purchaser's failure to satisfy the conditions set forth in
Sections 5 and 6 of this Agreement (and the nonbreaching party's failure to
waive such unsatisfied conditions), the nonbreaching party shall have the option
to terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

        (r)    Remedies.    Each Purchaser and each holder of the Securities
shall have all rights and remedies set forth in the Transaction Documents, all
rights and remedies that such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any person having any rights under any provision of this Agreement
shall be entitled to enforce such rights to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. Furthermore, the Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the
Purchasers. The Company therefore agrees that the Purchasers shall be entitled
to seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security.

        (s)    Independent Nature of Purchasers' Obligations and Rights.    The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

[Remainder of page intentionally left blank.]

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Securities Purchase
Agreement to be duly executed as of the date first written above.

    COMPANY:
 
 
GTC Biotherapeutics, Inc.
 
 
By:
/s/  JOHN B. GREEN      

--------------------------------------------------------------------------------

John B. Green
Senior Vice President, Chief Financial Officer and Treasurer

[Signatures of Purchasers on Following Page]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
BAYSTAR CAPITAL II, LP, a Delaware limited partnership
 
 
By:
BayStar Capital Management, LLC, its general partner
 
 
By:
/s/  STEVEN M. LAMAR      

--------------------------------------------------------------------------------

    Name: Steven M. Lamar     Title: Managing Member
 
 
c/o BayStar Capital Management, LLC
80 E. Sir Francis Drake Blvd., Suite 2B
Larkspur, California 94939
Tel: (415) 834-4600
Fax: (415) 834-4601
Attn: Steven Lamar

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
CASTLE CREEK HEALTHCARE
PARTNERS LLC
 
 
By:
/s/  THOMAS A. FREI      

--------------------------------------------------------------------------------

Name: Thomas A. Frei
Title: Managing Director of the Investment Manager

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
CLARION CAPITAL CORPORATION
 
 
By:
/s/  MORTON COHEN      

--------------------------------------------------------------------------------

Name: Morton Cohen
Title: Chairman

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
DEEPHAVEN SMALL CAP GROWTH FUND LLC
 
 
By:
/s/  BRUCE LIEBERMAN      

--------------------------------------------------------------------------------

Name: Bruce Lieberman
Title: Director of Private Placements

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
GRYPHON MASTER FUND, LP
 
 
By:
/s/  E.B. LYON IV      

--------------------------------------------------------------------------------

Name: E.B. Lyon IV
Title: Authorized Agent

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
CAPITAL VENTURES INTERNATIONAL
 
 
By:
Heights Capital Management, Inc., its authorized agent
 
 
By:
/s/  MARTIN KOBINGER      

--------------------------------------------------------------------------------

Name: Martin Kobinger
Title: Investment Manager

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
SMITHFIELD FIDUCIARY LLC
 
 
By:
/s/  ADAM J. CHILL      

--------------------------------------------------------------------------------

Name: Adam J. Chill
Title: Authorized Signatory

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
MIDSUMMER INVESTMENT, LTD.
 
 
By:
/s/  MICHAEL A. AMSALEM      

--------------------------------------------------------------------------------

    Name: Michael A. Amsalem     Title: Director

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
ALL AMERICA – SMALL CAP GROWTH FUND
 
 
By:
/s/  THOMAS P. LARSEN      

--------------------------------------------------------------------------------

    Name: Thomas P. Larsen     Title: EVP Mutual of America Capital Mgt.

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
INSTITUTIONAL AGGRESSIVE EQUITY GROWTH FUND
 
 
By:
/s/  THOMAS P. LARSEN      

--------------------------------------------------------------------------------

    Name: Thomas P. Larsen     Title: EVP Mutual of America Capital Mgt.

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
AGGRESSIVE EQUITY GROWTH FUND
 
 
By:
/s/  THOMAS P. LARSEN      

--------------------------------------------------------------------------------

    Name: Thomas P. Larsen     Title: EVP Mutual of America Capital Mgt.

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
INSTITUTIONAL ALL AMERICAN SMALL CAP GROWTH FUND
 
 
By:
/s/  THOMAS P. LARSEN      

--------------------------------------------------------------------------------

    Name: Thomas P. Larsen     Title: EVP Mutual of America Capital Mgt.

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
OMICRON MASTER TRUST
 
 
By:
Omicron Capital L.P. as investment advisor     By: Omicron Capital Inc., its
general partner
 
 
By:
/s/  OLIVIER MORALI      

--------------------------------------------------------------------------------

    Name: Olivier Morali     Title: President
 
 
c/o Omicron Capital L.P.
810 Seventh Avenue, 39th Floor
New York, New York 10019
Attn: Brian Daly

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
PORTSIDE GROWTH AND OPPORTUNITY FUND
 
 
By:
/s/  JEFF SMITH      

--------------------------------------------------------------------------------

    Name: Jeff Smith     Title: Director

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
ROYAL BANK OF CANADA     By: Its Agent RBC Dominion Securities Corporation
 
 
By:
/s/  STEVEN MILKE      

--------------------------------------------------------------------------------

    Name: Steven Milke     Title: Managing Director
 
 
By:
/s/  RICHARD TAVOSO      

--------------------------------------------------------------------------------

    Name: Richard Tavoso     Title: Managing Director

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------

    PURCHASER:
 
 
PANACEA FUND LLC
 
 
By:
/s/  MICHAEL S. RESNICK      

--------------------------------------------------------------------------------

    Name: Michael S. Resnick     Title: Executive Vice President, William Harris
Investors, Inc., as Manager

[Signature Page to Securities Purchase Agreement of GTC Biotherapeutics, Inc.]

--------------------------------------------------------------------------------


Exhibit A

Schedule of Purchasers


Name, Address and Facsimile Number


--------------------------------------------------------------------------------

  Residency

--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

  Aggregate
Purchase Price

--------------------------------------------------------------------------------

BayStar Capital II, LP
c/o BayStar Capital Management, LLC
80 E. Sir Francis Drake Blvd., Suite 2B
Larkspur, CA 94939
415-834-4601   California   196,078   $ 499,998.90
Castle Creek Healthcare Partners LLC
111 West Jackson Blvd., Suite 2020
Chicago, IL 60604
312-499-6999
 
Illinois
 
294,117
 
$
749,998.35
Clarion Capital Corporation
1801 East Ninth St., Suite 510
Cleveland, OH 44114
216-694-3545
 
Ohio
 
100,000
 
$
255,000.00
Deephaven Small Cap Growth Fund LLC
130 Cheshire Lane, Suite 102
Minnetonka, MN 55305
952-249-5320
 
Minnesota
 
392,157
 
$
1,000,000.35
Gryphon Master Fund, LP
500 Crescent Ct. #270
Dallas, TX 75201
214-871-6909
 
Bermuda
 
196,078
 
$
499,998.90
Capital Ventures International
c/o Heights Capital Management, Inc.
425 California St., Suite 1100
San Francisco, CA 94104
415-403-6525
 
California
 
588,235
 
$
1,499,999.25
Smithfield Fiduciary LLC
c/o Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, NY 10019
212-751-0755
Attention: Ari J. Storch / Adam J. Chill
 
Cayman Islands
 
196,078
 
$
499,998.80
Midsummer Investment, Ltd.
c/o Midsummer Capital
485 Madison Avenue, 23rd Floor
New York, NY 10022
212-584-2142
Attention: Michael A. Amsalem
 
Bermuda
 
200,000
 
$
510,000.00
All America — Small Cap Growth Fund
c/o Mutual of America Capital Management
320 Park Avenue
New York, NY 10022
212-224-2500
 
New York
 
95,372
 
$
243,198.60                

--------------------------------------------------------------------------------


Institutional Aggressive Equity Growth Fund
c/o Mutual of America Capital Management
320 Park Avenue
New York, NY 10022
212-224-2500
 
New York
 
10,863
 
$
27,700.65
Aggressive Equity Growth Fund
c/o Mutual of America Capital Management
320 Park Avenue
New York, NY 10022
212-224-2500
 
New York
 
276,941
 
$
706,199.55
Institutional All America Small Cap Growth Fund
c/o Mutual of America Capital Management
320 Park Avenue
New York, NY 10022
212-224-2500
 
New York
 
8,980
 
$
22,899.99
Omicron Master Trust
c/o Omicron Capital, L.P.
810 Seventh Avenue, 39th Floor
New York, NY 10019
212-803-5269
Attn: Brian Daly
 
New York
 
137,254
 
$
349,997.70
Portside Growth and Opportunity Fund
c/o Ramius Capital Group, LLC
666 Third Avenue, 26th Floor
New York, NY 10017
212-845-7995
 
New York
 
392,156
 
$
999,997.80
Royal Bank of Canada
c/o RBC Dominion Securities Corp.
1 Liberty Plaza
165 Broadway
New York, NY 10006
212-858-7439
Attn: Steve Lin
 
Canada
 
392,156
 
$
999,997.80
Panacea Fund LLC
c/o William Harris Investors, Inc.
2 North LaSalle St., Suite 400
Chicago, IL 60602
312-345-8002
 
Illinois
 
150,000
 
$
382,500

--------------------------------------------------------------------------------


Disclosure Schedule


3(a): Subsidiaries

ATIII LLC
GTC Securities Corporation
TSI Corporation
Taurus hSA LLC
GTC Japan Limited
GTC Holding Ltd.
GTC NZ Limited

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1 Execution Copy



GTC BIOTHERAPEUTICS, INC. SECURITIES PURCHASE AGREEMENT dated as of July 30,
2003
GTC BIOTHERAPEUTICS, INC. SECURITIES PURCHASE AGREEMENT
RECITALS
Exhibit A Schedule of Purchasers
Disclosure Schedule
